Citation Nr: 1735602	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to September 9, 2016, and greater than 20 percent from September 9, 2016, for lumbar spine degenerative joint disease.

2.  Entitlement to an initial rating greater than 10 percent for left knee patellofemoral syndrome.

3.  Entitlement to an initial rating greater than 10 percent for tension headaches status-post traumatic brain injury (TBI).

4.  Entitlement to a compensable initial rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the St. Petersburg RO.  A transcript of the hearing is of record.

The Veteran's claims were remanded for additional development in July 2011, November 2015, and August 2016.  Based on the association of VA treatment records, the January 2016 Board hearing, the multiple VA examinations, and a readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the August 2016 Board remand, in an October 2016 rating decision the Appeals Management Center (AMC) granted entitlement to an increased rating of 20 percent for the Veteran's service-connected low back disability, effective September 9, 2016.  Regardless of the AMC's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to increased ratings for low back and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 13, 2016, the Veteran's headache disorder was the sole residual symptom associated with an in-service TBI and, at most, was more closely analogous to characteristic prostrating attacks averaging once a month over the course of several months.

2.  From January 13, 2016, the Veteran's headache disorder was the sole residual symptom associated with an in-service TBI and more closely approximates characteristic prostrating attacks averaging one in two months over the course of several months

3.  The Veteran's GERD is manifested by epigastric distress, dysphagia, heartburn, reflux, regurgitation, arm and shoulder pain, sleep disturbance, nausea, and vomiting.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for tension headaches has not been met prior to January 13, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code (DC) 9304-8045 (2008), 4.124a, DC 8100 (2016).

2.  The criteria for a disability rating of 30 percent, but no greater, for tension headaches have been met from January 13, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, DC 9304-8045 (2008), 4.124a, DC 8100 (2016).

3.  The criteria for a disability rating of 10 percent, but no greater, for GERD have been met for the entire appellate time period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.84a, DC 7399-7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.  

Headaches

The Veteran contends that his tension headaches associated with residuals of a TBI warrant a higher rating than the 10 percent rating assigned.  

This matter originates from the Veteran's April 2008 original claim service connection for headaches.  When entitlement to service connection was granted, the Veteran's headaches were rated as 10 percent disabling under DC 9304-8045.  Notably, at the time of his April 2008 claim, 38 C.F.R. § 4.130, DC 9304 was applicable to head trauma and 38 C.F.R. § 4.124a, DC 8045 was applicable to brain disease due to trauma.  Under the version of DC 8045 in effect prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. were rated under the DCs specifically dealing with such disabilities, with citation of a hyphenated DC.  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were assigned a 10 percent disability rating and no more under DC 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2008). 

During the pendency of this appeal, however, VA amended the Rating Schedule by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of TBI.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008. 73 Fed. Reg. 54,693 (Sept. 23, 2008) ("The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008. The old criteria will apply to applications received by VA before that date").  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, DC 8045, was permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  Id.  The Veteran filed his claim prior to October 23, 2008 and did not request consideration under the new criteria; however, in a March 2010 Statement of the Case the RO cited only to the new regulations while adjudicating the claim under the old regulation.  In addition, a subsequent June 2012 Supplemental Statement of the Case specifically adjudicated the claim under the new regulations.  As such, the Board will consider the claim under both the old and revised regulations.  

Revised DC 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

The types of physical dysfunction set forth in the revised criteria do not encompass all possible residuals of a TBI.  For residuals not listed in DC 8045 that are reported on an examination, VA is to evaluate under the most appropriate DC.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

In relevant part to the period from October 23, 2008, therefore, under DC 8100 a noncompensable rating is warranted for attacks less frequent than one every two months over the last several months; a 10 percent rating is warranted for characteristic prostrating attacks occurring on average once in a two month period over the last several months; 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months; the maximum schedular rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2016).

The Veteran underwent a general medical examination in June 2008.  The Veteran recalled headaches starting after a mild head injury in 1998.  Since that time he had experienced mild, intermittent headaches, without any treatment.  They occurred about once per week and lasted a couple of hours.  The diagnosis was mild headaches that probably were tension-type, but no disability was found on examination.

A January 2009 TBI assessment was negative.

In his June 2009 notice of disagreement, the Veteran reported extreme pain, trouble breathing, and that his medications provided little assistance.

In June 2010 and June 2011, the Veteran reported a history of headaches that occurred primarily at night.  He denied any current headache.  

In March 2012, the Veteran was afforded a VA TBI examination.  The examiner indicated that the Veteran did not have and had never had a TBI or residuals of a TBI.  The examiner noted review of the claims file.  No further information was provided in the examination report.  At that time, the Veteran also underwent a VA headache examination.  The examiner noted a diagnosis of tension headaches.  The Veteran reported sharp pain in the bilateral temples, occasional headaches, and throbbing when he did not wear his eyeglasses.  The Veteran was taking no medication for the headaches.  He experienced headache pain that was pulsating or throbbing head pain, pain on both sides of the head, and pain that worsened with physical activity.  There were no non-headache symptoms that were related, such as nausea, vomiting, light or sound sensitivity, or sensory or vision changes.  The headaches lasted less than 1 day and there were not frequent or prolonged attacks of pain.  

In May 2012, the Veteran underwent a VA examination for residuals of TBI.  The examiner noted a review of the claims file and indicated that the Veteran did not have a TBI or residuals of a TBI.  The Veteran reported headaches that started between 1988 and 1990 after being involved in a tank accident, hitting his head on the tank, and blacking out for an indeterminate period of time.  He hit his head on a tank again in 1992, without loss of consciousness.  The Veteran reported sharp pain in the bilateral temples, occasional headaches, and throbbing when he did not use his eyeglasses.  The Veteran denied problems with impairment of memory, attention, concentration, or executive functions.  Judgment was normal and social interaction was routinely appropriate.  The Veteran always had full orientation to person, time, place, and situation.  Motor activity and visual spatial orientation were normal.  The subjective symptoms (namely, the headaches) did not interfere with work, activities of daily living, or relationships.  There were no neurobehavioral effects and communication and consciousness were normal.  There were no other pertinent symptoms or findings.  The examiner indicated that there was no current evidence of residuals of TBI or objective documentation of TBI in service.

In a July 2012 statement, the Veteran reported headaches at least twice per week that slowed him down and during that time he was unable to work.

In July 2012, the Veteran reported a more than 3 month history of bilateral frontal / temporal headaches that were constant and achy.  In July 2013, July 2014, and July 2015, the Veteran reported a history of headaches that primarily occurred at night.  He denied a current headache at that time and he was noted to be clinically stable without any recent flare-ups.  

During his January 13, 2016 Board hearing, the Veteran described headache pain that averaged 7 out of 10, but could be as high as 9 or 10 out of 10.  He reported "incapacitating episodes" where he "had to just shut down and stop, completely stop what I'm doing, sit down and regroup."  At least twice a week he had to lie down, turn off the lights, and shut the curtains.  That said, the Veteran had not missed any work due to the headaches.  

A February 2016 Disability Benefits Questionnaire is of record.  The examiner noted a diagnosis of migraine headaches that occurred on a regular basis.  The Veteran experienced constant head pain with the pain localized to one side of the head.  There were additional related symptoms of nausea, vomiting, light sensitivity, sound sensitivity, vision changes, and sensory changes.  The duration of the headaches was less than one day and localized in the left side of the head.  There were characteristic prostrating attacks that occurred more frequently than once per month.  There were no prostrating attacks due to non-migraine headaches.  The examiner noted that the migraines were debilitating and required bed rest, a dark room, and meditation.

In June 2016 and August 2016, the Veteran denied headache during treatment visits.

After review of the evidence, the Board finds that a 30 percent rating is warranted under DC 8100 for the Veteran's service-connected headache disorder from January 13, 2016, the day of his Board hearing.  At that time, the Veteran described an average of two headaches per week during which time he was temporarily unable to function and had to lie down, turn out the lights, and shut the curtains.  The February 2016 Disability Benefits Questionnaire also documented prostrating attacks that occurred more frequently than once per month.  Based on these reports and findings, the Board finds that a 30 percent rating for the Veteran's headaches is warranted from January 13, 2016.  The Board recognizes that the Veteran's prostrating headaches did not increase in severity as of the date of the Board hearing, but the evidence of record prior to that date is insufficient to assign a definitive effective date for the worsening of the headache disorder.  The prior VA examination and the treatment records did not document symptomatology that would warrant a rating greater than 10 percent for the period prior to January 13, 2016, under either the old or revised TBI regulations (to include under DC 8100).  The lay and medical evidence document no symptoms for that time period attributable to the Veteran's reported in-service TBI other than his headaches and during that time period the evidence does not indicate that the Veteran had prostrating headaches once a month over the course of several months.  

The Board also finds that a rating greater than 30 percent is not warranted for any period of time from January 13, 2016.  The Veteran testified during his Board hearing that he had not missed any work due to his headaches and the other evidence of record does not establish headache symptomatology more closely akin to frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's headaches associated with an in-service TBI for the period prior to January 13, 2016, or a rating greater than 30 percent for the period from that date.  As discussed above, the only symptoms attributable to the Veteran's in-service TBI are headaches and the Veteran does not meet the criteria for a rating greater than that assigned for the periods detailed above.  As such, the Board also concludes that further staged ratings are not warranted. 

GERD

While diseases of the digestive system, particularly within the abdomen, differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See also 38 C.F.R. § 4.113 (2016).  Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, DCs 7200-7348.  Section 4.114 provides that ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's service-connected gastrointestinal disability is currently rated as noncompensable under DC 7399-7346 as analogous to hiatal hernia.  The Veteran claims the rating does not accurately depict the severity of his current condition.  Based on the Veteran's predominant symptoms and disability, GERD, DC 7346 is the most appropriate DC, as well as the DC most beneficial to the Veteran.

Under DC 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

The Veteran underwent a June 2008 general medical examination.  He reported GERD symptoms since the mid- to late-1990s, with medication management since 1997.  Currently symptoms included heartburn when supine that caused shortness of breath when he did not take his medication.  His current medication alleviated all symptoms.  The assessment was GERD that was well-controlled with medication.

During January 2009 treatment for GERD, the Veteran denied shortness of breath or night sweats.

In his June 2009 notice of disagreement, the Veteran reported extreme daily pain and that his medications provided little comfort and caused lower blood platelets and extreme bruising.

In March 2012, the Veteran underwent a VA examination for his GERD.  The Veteran reported worsening symptoms, despite medication, including breakthrough of symptoms.  There were infrequent episodes of epigastric distress, dysphagia, heartburn, regurgitation, and 4 or more instances of sleep disturbance per year that lasted less than 1 day.  He also experienced mild nausea 2 times per year that lasted from 1 to 9 days and mild vomiting once per year that lasted for 10 days or more.  There was no esophageal stricture or associated scars.  

In a July 2012 statement, the Veteran indicated that his GERD was not symptom free, but that at nights he awoke with arm and shoulder pain and a feeling that he could not breathe.

During his January 2016 Board hearing, the Veteran described his GERD symptoms as feeling like there was a ball in his chest that made breathing difficult.  He was concerned that the prescribed medication appeared to be affecting the platelets in his blood.  The GERD symptoms also affected the Veteran's ability to sleep.  

A February 2016 Disability Benefits Questionnaire is of record.  The examiner noted a diagnosis of GERD.  There was persistently recurrent epigastric distress 4 or more times per year, infrequent episodes of epigastric distress 4 or more times per year, dysphagia once per year, and pyrosis 4 or more times per year lasting an average of 1 to 9 days per episode.  The Veteran had 4 or more recurrences of reflux, regurgitation, substernal arm or shoulder pain, and related sleep disturbances per year.  The sleep disturbances lasted on average 1 to 9 days per incident.  There was periodic nausea and transient vomiting 3 times per year.  There was no esophageal stricture or spasm.

In June 2016, the Veteran requested medication refills for his chronic GERD, but denied recent nausea, vomiting, abdominal pain, bloody stools, diarrhea, or constipation.  In August 2016, the Veteran again denied the same symptoms.

After review of the evidence, the Board finds that a 10 percent rating is warranted for the Veteran's GERD for the entire appellate time period.  The Veteran has consistently reported epigastric pain and chest and/or arm and shoulder pain.  In addition, the examinations of record have documented episodes of dysphagia, pyrosis (heartburn), and regurgitation.  Taken in the aggregate, the Board concludes that his gastrointestinal symptoms warrant a 10 percent rating under DC 7346 for the entire appellate time period.

The Board also concludes that a rating greater than 10 percent is not warranted, as the evidence as a whole does not demonstrate considerable or severe impairment of health due to the GERD symptoms.  The March 2012 VA examination report specifically indicated that the Veteran's symptoms were intermittent in nature.  The Board recognizes that the February 2016 Disability Benefits Questionnaire suggested several of the symptoms occurring 4 or more times per year and the Veteran has reported regular instances of epigastric distress, shortness of breath, and arm and shoulder pain; however, during treatment visits nearly contemporaneous to these reports the Veteran has denied these and other symptoms.  As such, the Board cannot conclude that the evidence demonstrates persistently recurrent symptoms productive of considerable impairment of health or symptoms productive of severe impairment of health as necessary for a rating greater than 10 percent.  

In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's gastrointestinal problems.  Furthermore, the Board concludes that the Veteran's symptomatology has been sufficiently consistent throughout the appellate time period that assignment of staged ratings is not for application. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial rating greater than 10 percent for tension headaches status-post TBI prior to January 13, 2016, is denied.

Entitlement to an initial rating of 30 percent for tension headaches status-post TBI from January 13, 2016, is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial rating of 10 percent for GERD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that to be adequate a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  The September 2016 VA examination reports for the Veteran's left knee and back failed to include any discussion or delineation of passive versus active range of motion or weight bearing and non-weight bearing testing.  As the Veteran is not in receipt of the maximum ratings available for limitation of motion of the left knee and back, the Board finds that the VA examination reports of record do not comply with Correia and that new examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine the current nature and severity of his left knee and lumbar spine disabilities.  The electronic claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

2.  After the above is complete, readjudicate the claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


